UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4161


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHANE LAWRENCE LUERS,

                  Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:07-cr-00224-JFM-1)


Submitted:    July 21, 2009                 Decided:   August 14, 2009


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Sapna Mirchandani, Staff
Attorney,   Greenbelt,  Maryland,   for   Appellant.     Rod J.
Rosenstein, United States Attorney, Richard C. Kay, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shane    Lawrence          Luers       was    convicted     in   2000     in    the

Southern District of Florida of stealing government property, in

violation of 18 U.S.C.A. § 641 (West 2000 & Supp. 2009), robbery

and conspiracy under the Hobbs Act, in violation of 18 U.S.C.

§ 1951     (2006),    and    carrying          a     firearm      during       a    crime   of

violence, in violation of 18 U.S.C.A. § 924(c) (West 2000 &

Supp.    2009).      His    case       was     transferred        to   the     District     of

Maryland    to    serve     his   period        of       supervised    release.         After

violating his conditions of release on numerous occasions, Luers

was ultimately sentenced to two years of imprisonment.

            Luers appeals alleging that his sentence was plainly

unreasonable because the district court failed to calculate his

applicable advisory Sentencing Guidelines range of 7-13 months,

failed to determine whether a sentence within that range would

satisfy    18    U.S.C.A.    § 3553(a)         (West       2000   &    Supp.       2009),   and

failed to provide compelling reasons for nearly doubling the

high end of the sentencing range.                        For the reasons that follow,

we affirm.

                We will affirm a sentence imposed after revocation of

supervised      release     if    it    is     within       the   prescribed        statutory

range and is not plainly unreasonable.                       United States v. Crudup,

461 F.3d 433, 437 (4th Cir. 2006).                         District courts ultimately

have “broad discretion” to revoke a previous sentence and impose

                                               2
a term of imprisonment up to the statutory maximum.               Id. at 439.

            The district court did not need to calculate Luers’

advisory sentencing range, as it was common knowledge by his

fifth supervised release hearing that the range was 7-13 months.

Moreover, defense counsel had reiterated that range at the final

hearing.      The district court’s reasons for not sentencing Luers

within his advisory sentencing range, and instead sentencing him

to   two   years   of   imprisonment,      are    clear   from    the   record:

(1) despite    numerous    chances,       Luers    failed   to    follow     his

conditions of supervised release (and thus a longer sentence

would promote respect for the law); (2) Luers clearly needed

help with his addiction to alcohol and his two-year sentence

might provide him eligibility for an intensive substance abuse

program while in prison; and (3) the public needed protection

from a man who refused to stop drinking alcohol and follow other

basic supervised release conditions, despite the best efforts of

the district judge, the probation officer, and others.

            Accordingly,    we   affirm.          We   dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                        AFFIRMED



                                      3